                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                )
 UNITED STATES OF AMERICA,
                                                )
                                                )
                Plaintiff,                          Case No. 1:16-CR-142;1:18-CV-2892
                                                )
                                                )
        v.                                          Judge Dan Aaron Polster
                                                )
                                                )
 PAUL L. SHOCKLEY,                                  OPINION & ORDER
                                                )
                                                )
                Defendant.
                                                )

       Before the Court is Defendant Paul L. Shockley’s Motion to Vacate Opinion, Order and

Final Judgment, (“Motion”), Doc #: 68. In his Motion, Shockley asks the Court to reconsider its

December 18, 2018 Order denying his Motion to Vacate pursuant to 28 U.S.C. § 2255 (“§2255

Motion”). Doc #: 66. The Court denied Shockley’s § 2255 Motion as time barred because

Shockley filed it nearly a year after the statute of limitations had run. Doc #: 66 at 1. Shockley

argues that the Court improperly denied his § 2255 Motion because “there is nothing in the record

to contradict Mr. Shockley’s assertion that the BOP lost his mail.” Mot. at 2. The Court disagrees.

Shockley had until January 9, 2018 to file a timely § 2255 motion. See 28 U.S.C. § 2255(f)(1).

Instead, he filed his § 2255 Motion almost a year later, on December 17, 2018. Doc #: 65. The

Court’s Clerk’s Office staff upon receipt of pro se filings, mails confirmation of receipt back to

the filer. So, Shockley should have received confirmation from the Court that his § 2255 Motion

was received within a few weeks of filing it. Thus, even if Shockley filed his § 2255 Motion on

the day the statute of limitations ran, January 9, 2018, he should have received confirmation that

the Court received his filing by February 2018, at the latest.       Shockley gives no credible
explanation as to why his § 2255 Motion was not filed until nearly a year later. Accordingly,

Shockley’s Motion is DENIED. The Court did not issue a certificate of appealability on its denial

of Shockley’s § 2255 Motion. Should Shockley wish to appeal the Court’s decision, he will first

need to seek a certificate of appealability from the Sixth Circuit.

       IT IS SO ORDERED.

                                                  /s/Dan Aaron Polster Jan. 9, 2019 _
                                                  DAN AARON POLSTER
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
